t c memo united_states tax_court krp inc roy g johnson tax_matters_person petitioner v commissioner of internal revenue respondent docket no filed date michael c wetzel joseph michael wetzel and russell a sandor for petitioner kay hill for respondent memorandum opinion vasquez judge this case is before the court on petitioner’s motion for partial summary_judgment under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue - - the issues raised in the motion concern krp inc ’s krp liability for the built-in gains tax imposed pursuant to sec_1374 for background krp is a corporation organized and existing under the laws of the state of alaska krp is a calendar_year taxpayer on date krp was incorporated on date krp elected to be treated as an s_corporation during and this election remained in effect at the time krp made the s_corporation_election it owned among other things two gas stations krp mailed its and federal_income_tax returns to the internal_revenue_service irs on date and date respectively on its return krp reported a dollar_figure gain on the sale of the gas stations which it divided between ordinary gain dollar_figure and sec_1231 gain dollar_figure the irs audited krp’s and returns in connection with this audit the irs and krp via the tax_matters_person entered into three consents on forms 872-s consent to extend the time to assess tax attributable to items of an s_corporation to extend the time to assess any federal_income_tax attributable to the motion for partial summary_judgment addresses only one of several issues petitioner raised in the petition subchapter_s items of krp these consents extended the periods of assessment for and to date additionally the irs and krp also entered into a consent on form_872 consent to extend the time to assess tax to extend the time to assess any federal_income_tax due on any return made by krp this consent extended the period of assessment for to date on date the irs sent krp a notice of final s_corporation administrative adjustment fsaa the irs did not issue a statutory_notice_of_deficiency for or to krp discussion petitioner moved for partial summary_judgment on the issue of whether krp is liable for built-in gains tax imposed on krp pursuant to sec_1374 built-in gains tax for rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment is intended to expedite litigation and avoid the s_corporation audit and litigation procedures sec_6241 through were repealed effective for tax years beginning after date by the small_business job protection act of publaw_104_188 secs c a 110_stat_1781 sec_1374 imposes a corporate level tax on the recognized built-in gains of an s_corporation that has converted from c_corporation to s_corporation status n y football giants inc v commissioner 117_tc_152 n - - unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 full or partial summary is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 a which document is the fsaa as an initial matter the parties disagree about which document is the fsaa petitioner contends that the fsaa is the six-page document attached to the motion for partial summary_judgment respondent argues that the fsaa is the 67-page document attached to the petition 7-page fsaa in paragraph of the petition petitioner asserted that a copy of the notice of final s_corporation administrative - - adjustment is attached and marked as exhibit a the exhibit labeled a and attached to the petition is the 67-page fsaa petitioner has not sought to amend the petition we conclude that petitioner has admitted that the 67-page fsaa is the fsaa in the case at bar and that petitioner is bound by that admission cf am title ins co v lacelaw corp 861_f2d_224 9th cir accordingly there is no material issue of fact as to which document is the fsaa in this case--it is the 67-page fsaa petitioner attached to the petition rule b b what issues did respondent raise in the fsaa petitioner contends that even if the fsaa is the 67-page fsaa respondent did not determine that krp is liable for the built-in gains tax in the fsaa respondent contends that he determined in the fsaa a built-in gains tax of dollar_figure for as a subchapter_s_item in the fsaa respondent determined among other things that the 67-page fsaa is the only exhibit attached to the petition each page is stamped exhibit page __ of ____e on each page the blank after exhibit has the letter a written in it the blank after page is sequentially numbered from to and the blank after of has the number written in it a subch s item is any item of an s_corporation to the extent regulations provide that the item is more appropriately determined at the corporate level than at the shareholder level sec n y football giants inc v commissioner supra pincite - - the provisions of sec_1374 applied to krp’s sale of the gas stations and that the built-in_gain on the sale was dollar_figure page of the fsaa states that the taxpayer is also entitled to a loss for equivalent to the amount of built-in gains dollar_figure that it is liable for the fsaa states that krp the taxpayer is liable for the tax petitioner characterizes this language as an aside comment we disagree and conclude that respondent determined that pursuant to code sec_1366 krp inc was entitled to a loss equivalent to the amount of built-in gains tax dollar_figure imposed with respect to its corporate_income_tax return form_1120s and that krp was liable for built-in gains tax of dollar_figure cc is the built-in gains tax a subchapter_s_item petitioner contends that the built-in gains tax is not a subchapter_s_item and the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 audit and litigation procedures do not apply to the built-in gains tax respondent contends that the built-in gains tax is a subchapter_s_item and the tefra_audit and litigation procedures do apply n y football giants inc v commissioner before the issuance of n y football giants inc v commissioner t cc petitioner filed a reply to respondent’s response to motion for partial summary_judgment reply arguing that the decision in n y football giants inc - jj - would be irrelevant because in n y football giants inc the commissioner mailed a timely statutory_notice_of_deficiency to the taxpayer and determined the built-in gains tax in the statutory_notice_of_deficiency and even if the built-in gains tax is a subchapter_s_item the built-in gains tax would need to be asserted in the fsaa and no such adjustment appears in the fsaa in the case at bar in the case at bar we held supra pp that respondent did determine an adjustment for the built-in gains tax in the fsaa petitioner’s other argument in the reply essentially claims that the built-in gains tax is not a subchapter_s_item and that respondent must proceed via a statutory_notice_of_deficiency as opposed to an fsaa in n y football giants inc v commissioner supra pincite and n we concluded that the built-in gains tax is a subchapter_s_item and that the commissioner should have issued an fsaa to the taxpayer instead of a statutory_notice_of_deficiency after our decision in n y football giants inc petitioner submitted a supplemental reply to respondent’s response to motion for partial summary_judgment supplemental reply in the supplemental reply petitioner suggested that our decision in n y football giants inc is irrelevant to the case at bar as there are no legal similarities between the two cases --- - petitioner in the supplemental reply provides no analysis to support this conclusion respondent contends that n y football giants inc is controlling authority and that petitioner raised the same legal issue in the case at bar as was in issue in n y football giants inc --whether the built-in gains tax is a subchapter_s_item and whether the tefra_audit and litigation procedures apply we agree although the factual posture of this instant case is the converse of that in n y football giants inc ’ that does not affect the legal conclusion that the built-in gains tax is a subchapter_s_item and that the tefra_audit and litigation procedures apply statute_of_limitations petitioner contends that the assertion of a built-in gains tax by the irs against krp is time barred because the irs did not issue a statutory_notice_of_deficiency determining liability for the built-in gains tax to krp on or before date and no ’ in the instant case respondent issued an fsaa to petitioner and not a statutory_notice_of_deficiency in n y football giants inc v commissioner supra pincite the commissioner issued a statutory_notice_of_deficiency to the taxpayer and not an fsaa furthermore we note that although the factual situations were the converse of each other respondent took consistent positions in both--that the correct procedure was to issue an fsaa and not a statutory_notice_of_deficiency n y football giants inc v commissioner supra pincite --- - valid assessment of a built-in gains tax was made on or before date this argument is an offshoot of petitioner’s argument which we rejected that the built-in gains tax is not a subchapter_s_item petitioner concedes that the form 872-s consents extended the period of limitations for subchapter_s items as the built- in gains tax is a subchapter_s_item it follows that the period of limitations for this issue was extended to date see also secs b s rept pincite 1982_2_cb_718 accordingly as the fsaa was issued on date the issue is not time barred who is a party to this proceeding petitioner further argues that the court is without jurisdiction to enter a decision against krp in this proceeding because the tefra_audit and litigation procedures and the fsaa are directed to the shareholders of the s_corporation and not the corporation itself and therefore the corporation is not party to the corporate level proceedings respondent argues that an sdollar_figurecorporation is a party to the corporate level proceedings the correct_tax treatment of subchapter_s items is determined in a unified proceeding at the corporate level rather than in separate actions against each shareholder sec_6241 and n y football giants inc v commissioner supra pincite univ heights at hamilton corp v commissioner t c - see s rept pincite 1982_2_cb_718 the provisions of sec_6221 through which relate to assessing deficiencies with respect to partnership items and judicial determination of partnership items are except to the extent modified or made inapplicable in the regulations extended to and made applicable to subchapter_s items sec with regard to petitions filed by a tax_matters_partner if an action is brought with respect to a partnership for any partnership taxable_year each person who was a partner in the partnership at any time during the year shall be treated as a party to the action sec_6226 for purposes of sec_6221 through the term partner means a partner in the partnership and any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_6231 accordingly any person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly subchapter_s items of the s_corporation is a party to the corporate level proceeding sec for purposes of the code the term person includes corporations sec_7701 the built-in gains tax is a tax imposed by subtitle a of the code see sec_1374 it is alsoa subchapter_s_item see supra pp thus an s corporation’s income_tax_liability under subtitle a is determined by taking into account the built-in gains tax of that corporation therefore the s_corporation is treated as a party to the proceeding ’ sec_6226 we conclude that krp is a party to this proceeding and that we have jurisdiction to enter a decision against krp regarding the built-in gains tax to reflect the foregoing an appropriate order will be issued denying petitioner’s motion for partial summary_judgment if s_corporations could not be parties to the corporate level proceedings then s_corporations would be prevented from contesting built-in gains tax adjustments contained in fsaas see supra pp holding that the built-in gains tax is a subch s item and that the appropriate way for the commissioner to determine a built-in gains tax adjustment is via an fsaa this would not make sense as the court has jurisdiction to determine all subch s items of the corporation for the taxable_year to which the fsaa relates sec_6226
